Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-15-00089-CV

 The STATE of Texas for the Best Interest and Protection of G.O.R. Jr., a Mentally Ill Person

                       From the Probate Court No. 1, Bexar County, Texas
                                Trial Court No. 2015-MH-0403
                            Honorable Kelly Cross, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order authorizing the
State to compel psychoactive medication is REVERSED. We RENDER judgment that the State’s
application to compel psychoactive medication is DENIED. No costs are taxed in this appeal.

       SIGNED June 19, 2015.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice